 1                                                 THE HONORABLE BARBARA J. ROTHSTEIN
 2

 3

 4

 5

 6

 7                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE
 9   KING COUNTY,
                                                        Case No. 2:14-cv-1957-BJR
10                                    Plaintiff,
11          v.                                          ORDER GRANTING PROVIDENCE
                                                        WASHINGTON INSURANCE
12   THE TRAVELERS INDEMNITY                            COMPANY’S MOTION FOR ORDER
     COMPANY, et al.,                                   APPROVING SETTLEMENT AND
13                                                      BARRING CONTRIBUTION
                                   Defendants.          CLAIMS BY NON-SETTLING
14                                                      INSURERS
15

16
            This matter comes before the Court on Defendant Providence Washington Insurance
17
     Company’s (“Providence”) motion for order approving settlement and barring contribution
18
     claims by non-settling insurers. The Court has considered the motion and all pleadings and
19
     filings on record.
20
            Therefore, being fully advised and consistent with the public policy in favor of
21
     settlements, the Court GRANTS the motion for order approving settlement and barring
22
     contribution claims by non-settling insurers and APPROVES the Confidential Settlement and
23
     Policy Exhaustion Agreement (“Settlement”) between Plaintiff King County and Providence.
24
     The Court further FINDS and ORDERS as follows:
25
            1.      The Court has reviewed the Settlement and finds that the terms of the Settlement
26
     are reasonable. The Court further finds that the Settlement was the result of arm’s length
27

     ORDER GRANTING PROVIDENCE’S MOTION FOR ORDER
     APPROVING SETTLEMENT AND BARRING CONTRIBUTION
     CLAIMS (No. 2:14-cv-1957) - 1
 1   negotiations between parties represented by counsel and that the Settlement is not collusive or

 2   inadequate or entered into for any other improper purpose.

 3          2.      The Court has also considered the interests of the non-settling defendant insurers.

 4   The Court finds that the non-settling insurers are adequately protected based on the terms of the

 5   Settlement, the circumstances of this case, and King County’s representations related to potential

 6   setoff for settlements in this case. See King County v. Travelers Indemn. Co., 2018 WL 1792189,

 7   at *3 (W.D. Wash. Apr. 16, 2018).

 8          3.      Based on these findings, the Court ORDERS that the claims, including cross-

 9   claims and counterclaims, by and against Providence in this action are DISMISSED with

10   prejudice. The Court further ORDERS that any other claims for contribution, allocation,

11   subrogation, and equitable indemnity, and any other cause of action in connection with this action

12   against Providence by any other insurers of King County are hereby BARRED.

13          4.      In addition, the Court DIRECTS that this Order shall be entered as a final

14   judgment under Federal Rule of Civil Procedure 54(b) because it is an ultimate disposition of all

15   claims by and against Providence, there is no just reason to delay, and entry of final judgment

16   under Rule 54(b) will serve the equities and the interests of efficient judicial administration.

17          IT IS SO ORDERED.
18
            DATED this 9th day of October, 2018.
19

20

21

22
                                                           A
                                                           Barbara Jacobs Rothstein
                                                           U.S. District Court Judge
23

24

25

26
27

     ORDER GRANTING PROVIDENCE’S MOTION FOR ORDER
     APPROVING SETTLEMENT AND BARRING CONTRIBUTION
     CLAIMS (No. 2:14-cv-1957) - 2
